Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Darryl L. Cook appeals the district court’s order accepting the recommendation of the magistrate judge and granting summary judgment to the Defendant in this action brought pursuant to the Federal Tort Claims Act. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Cook v. United States, No. 0:11-cv-02669-RMG, 2012 WL 5398181 (D.S.C. Nov. 2, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.